[Cite as State v. Tucker, 2022-Ohio-3273.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2022-02-020

                                                   :              OPINION
     - vs -                                                        9/19/2022
                                                   :

 WILLIAM R. TUCKER,                                :

        Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2017-01-0028


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

The Law Office of Wendy R. Calaway, Co., LPA, and Wendy R. Calaway, for appellant.


        PIPER, P.J.

        {¶1}     Appellant, William Tucker, appeals a decision of the Butler County Court of

 Common Pleas denying his petition for postconviction relief.

        {¶2}     On January 6, 2017, Tucker was charged with first and second-degree

 aggravated arson and felony murder. The state alleged that Lester Parker, Tucker's uncle

 and codefendant, arranged for Tucker to set fire to Parker's home while Parker was away,

 in exchange for oxycodone pills. The fire resulted in the death of a firefighter, Patrick
                                                                     Butler CA2022-02-020

Wolterman.

      {¶3}   On November 7, 2017, after a nine-day trial, a jury found Tucker guilty on all

counts. Tucker was sentenced to a term of 15 years to life in prison. On direct appeal,

this court overruled all five of Tucker's assignments of error and affirmed the trial court's

judgment. State v. Tucker, 12th Dist. Butler No. CA2017-12-172, 2019-Ohio-911.

      {¶4}   Several years later, on August 26, 2021, Tucker filed a Petition to Vacate or

Set Aside Judgment of Conviction, requesting an evidentiary hearing and appointment of

counsel. His petition included a claim of ineffective assistance of counsel by his trial

attorney for an alleged failure to call several witnesses.

      {¶5}   On October 29, 2021, the trial court denied Tucker's petition without holding

an evidentiary hearing. The trial court found that the claims were untimely because Tucker

was not unavoidably prevented from discovering the witness statements prior to trial. In

addition, the trial court found that Tucker's ineffective assistance of counsel claim was

barred by res judicata, concluding that Tucker could have raised the issue on direct appeal.

Tucker now appeals from the trial court's decision, raising a single assignment of error for

review:

      {¶6}   THE TRIAL COURT ERRED IN DENYING THE POSTCONVICTION

PETITION WITHOUT A HEARING.

      {¶7}   In his assignment of error, Tucker argues that there is nothing in the record to

support the trial court's finding that the witness statements were provided to Tucker prior

to trial. In addition, he argues that, because his claim of ineffective assistance of counsel

was presented through a postconviction petition, res judicata was not a proper basis for

denying an evidentiary hearing.

      {¶8}   A trial court's decision to grant or deny a postconviction petition will not be

reversed absent an abuse of discretion. State v. Watson, 12th Dist. Butler No. CA2016-

                                            -2-
                                                                         Butler CA2022-02-020

08-159, 2017-Ohio-1403, ¶ 14. The standard is deferential, requiring the trial court to

engage in more than mere error in law or judgment. Id. Instead, it requires that we find

that the trial court's decision was "unreasonable, arbitrary or unconscionable." State v.

Perkins, 12th Dist. Clinton No. CA2005-01-002, 2005-Ohio-6557, ¶ 8. A petitioner seeking

postconviction relief is not automatically entitled to an evidentiary hearing on the petition.

State v. Widmer, 12th Dist. Warren No. CA2012-02-008, 2013-Ohio-62, ¶ 164.

      {¶9}   Under R.C. 2953.21(A)(2)(a)-(b), a petition for postconviction relief must be

filed no later than 365 days after the date on which the trial transcript is filed in the court of

appeals in the direct appeal, or, if there is no direct appeal, 365 days after the expiration

of the time in which a direct appeal could have been filed. Here, the final transcript was

filed on April 9, 2018, making the deadline for Tucker to file his petition April 9, 2019.

Tucker's petition filed on August 26, 2021, was well outside the applicable time frame.

      {¶10} However, Ohio's statutory procedure allows the court to entertain an untimely

postconviction petition if the petitioner shows that either (1) he was unavoidably prevented

from discovery of the facts upon which he relied in his petition; or (2) the United States

Supreme Court has recognized a new federal or state right that applies retroactively to

persons in the petitioner's situation and the petitioner asserts a claim based on that right.

If the petitioner can satisfy one of these conditions, he must also show by clear and

convincing evidence that, but for the constitutional error at trial, no reasonable trier of fact

would have found him guilty. R.C. 2953.23(A)(1)(a)-(b); Watson, 2017-Ohio-1403 at ¶ 17.

      {¶11} Tucker asserts that he did not discover the witness statements of Cecil

Sebastian, Teresa McAdams, Tkeyah McDonald, Joyce Haynes, Christy Hartford, and

Daniel Hatfield until after his trial, when his mother mailed his discovery evidence to him at

the Belmont Correctional Institution. He claims that each one of the witness statements

demonstrates that Pat Brandenburg was the perpetrator of the crimes for which he was

                                              -3-
                                                                              Butler CA2022-02-020

 convicted, and that there is "nothing in the record" to support a finding by the trial court that

 the witness statements were provided to the defense prior to trial.

       {¶12} After reviewing the record, we find Tucker's assertions are without merit.

 Tucker does not demonstrate that he was unavoidably prevented from discovering the

 facts necessary for his claim of relief. Instead, the record shows that the six witness

 statements were initially provided to Tucker and his attorney during discovery. On January

 21, 2017, nearly ten months before trial, the State answered Tucker's request for

 discovery. Included in the response were items numbered 138, 140, 141, 147, 156, and

 157, representing the witness statements of Sebastian, Hartford, Hatfield, Haynes,

 McAdams, and McDonald, respectively.

       {¶13} In addition, the State provided multiple documents regarding Pat Brandenburg

 in the same set of responses. The State also filed a motion in limine on October 27, 2017,

 seeking to preclude the use of Pat's nickname.1 Thus, the record supports the trial court's

 finding that the witness statements were provided to Tucker and his attorney well before

 trial. Because Tucker cannot meet the first prong of R.C. 2953.23(A)(1), this court cannot

 entertain his untimely petition for postconviction relief.

       {¶14} Further, despite Tucker's argument to the contrary, the trial court did not err

 in finding his petition was barred by res judicata. It is well established that res judicata is

 a proper basis for dismissing a petition for postconviction relief under R.C. 2953.21. State

 v. Davis, 12th Dist. Butler No. CA2012-12-258, 2013-Ohio-3878, ¶ 30. Under res judicata,

 a final judgment of conviction bars a convicted defendant who was represented by counsel

 from raising and litigating any defense or any claimed lack of due process that was raised,

 or could have been raised, by the defendant at the trial, which resulted in that judgment of



1. In Teresa McAdams's statement, she refers to Pat Brandenburg as "Pyro Pat." The State filed the motion
in limine to prevent the use of this nickname at trial as improper character evidence.

                                                  -4-
                                                                                   Butler CA2022-02-020

 conviction. State v. Kaufhold, 12th Dist. Butler No. CA2019-09-148, 2020-Ohio-3835, ¶

 15.

        {¶15} When a defendant, like Tucker, is represented by new counsel on direct

 appeal and fails to raise the issue of competent trial counsel during the first appeal, and

 the issue could have fairly been determined without resort to evidence dehors the record,

 res judicata is a proper basis for dismissing the defendant's petition for postconviction

 relief. State v. Dingus, 12th Dist. Madison No. CA91-08-025, 1992 Ohio App. LEXIS 2045,

 *9-10 (April 20, 1992) ("Appellant did not raise his claim of ineffective assistance of counsel

 until after he had exhausted his direct appeals and then subsequently made his petition for

 postconviction relief. As such, appellant's claim is barred by the doctrine of res judicata").

 As mentioned above, the evidence of the witness statements was made available during

 discovery, and therefore appellant’s claim of ineffective assistance of counsel could have

 been raised on direct appeal.            Tucker cannot demonstrate that he was unavoidably

 prevented from discovering the witness statements and the claim is barred by res judicata.

        {¶16} Moreover, we note that had Tucker been unable to raise these arguments on

 direct appeal, there is no merit to his argument that trial counsel was ineffective for failing

 to present the witness testimony. All six statements are inadmissible due to their content

 or are irrelevant to Tucker's defense. The statements of Hartford, Hatfield, Haynes, and

 McAdams contain only statements of Pat Brandenburg's bad character, and the statement

 by McDonald would not have assisted Tucker's defense.2                        The statement made by

 Sebastian was unreliable.3 Tucker's trial counsel's decision not to present the six witness


2. Under Evid.R. 404(A), evidence of a person's character or character trait is not admissible to show that the
individual acted in conformity with that character trait on a particular occasion. State v. Rogers, 12th Dist.
Butler No. CA2017-08-112, 2018-Ohio-1356, ¶ 25.

3. Under Evid.R. 804(B)(2), a statement against interest is admissible provided certain requirements are met,
including that the statement is trustworthy. State v. Bryant, 12th Dist. Warren No. CA2007-02-024, 2008-
Ohio-3078, ¶ 39.

                                                     -5-
                                                                      Butler CA2022-02-020

statements was a sound trial strategy. State v. Ford, 12th Dist. Madison No. CA2019-10-

027, 2021-Ohio-782, ¶ 15. We also note that there was sufficient evidence introduced at

trial to establish Tucker as the perpetrator. Tucker, 2019-Ohio-911 at ¶ 5-27.

      {¶17} Accordingly, we find that the trial court did not err in denying Tucker's untimely

postconviction relief petition. Tucker's sole assignment of error is overruled.

      {¶18} Judgment affirmed.


      S. POWELL, J., concurs. BYRNE, J., concurs in the foregoing opinion except for
      paragraphs 14 and 15.




                                            -6-